Fitzsimons, Ch. J.
We think that the record shows that the plaintiff discharged his duties in a careful, workmanlike manner. Of course, in cases of this character, the defendant is expected to submit evidence to the contrary. Thus a question of fact is presented which must be submitted to the jury, as was done in this instance; and their finding in the plaintiff’s favor we shall not disturb, as the evidence is more than sufficient to sustain it. Even the certificate of the defendant himself shows that the plaintiff was a good and able designer and, while in his employ, made garments a perfect fit, and that he was an honest and trustworthy man. In the face of this certificate and the evidence in the plaintiff’s favor, surely the jury were justified in rendering a verdict in his favor.
We think that the trial justice was correct in his charge, “ That plaintiff was only required to substantially perform his contract ” — particularly, in view of his explanation of his meaning and intention in so charging, because he immediately explained to the jury that by so charging he meant to say that plaintiff was required to perform his contract except in technical and trivial matters, leaving the jury clearly to infer that, if they found that plaintiff, in any substantial manner or thing, failed to perform his contract, he could not recover. In our judgment, this is a fair and reasonable interpretation of the justice’s charge, and as so viewed no error was committed.
Finding no error, the judgment must be affirmed, with costs and disbursements.
Conlan and Hascall, JJ., concur.
Judgment affirmed, with costs.